PER CURIAM.
This is an appeal from an action on a promissory note. On April 21,1977, a Stod-dard County jury returned a verdict in favor of plaintiff in the amount of $4,333.27.
On the same day, the following entry was made:
“Judgment in favor of plaintiff and vs. defendants in total sum of $4333.27 in accordance with jury verdict. Cost taxed vs. defendants.”
The quoted material may suffice as a minute or docket entry but fails to constitute a judgment from which an appeal may be taken, notwithstanding its cognomination as a “judgment.” Cochran v. DeShazo, 538 S.W.2d 598, 601[6] (Mo.App.1976).
The appeal is dismissed.
All concur.